Citation Nr: 1435310	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  07-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis, claimed as due to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and three others


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 170.  He also had periods of active and inactive duty for training between March 1972 to January 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a September 2009 Travel Board hearing.  

In May 2010, the Board denied the matters on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Joint Motion for Remand (Joint Motion), the Court vacated the Board's May 2010 decision and remanded the case for compliance with the terms of the Joint Motion.  

In February 2012, the Board, in part, denied the Veteran's claims for service connection for diabetes mellitus and the matters claimed as secondary to diabetes mellitus.  The Veteran again appealed the Board's decision to the Court.  In an August 2013 Memorandum Decision, the Court vacated the Board's February 2012 decision and remanded the case for compliance with the terms of the Memorandum Decision.  

The Board's May 2010 and February 2012 remands also included the matter of entitlement to service connection for bilateral defective hearing.  In a June 2013 rating decision, the Veteran was awarded service connection for bilateral hearing loss.  As the Veteran has not expressed disagreement with the rating decision, the matter is no longer before the Board.  

The issue of service connection for an acquired psychiatric disorder, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of the Republic of Vietnam during service.  

2.  Diabetes mellitus was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service, including exposure to herbicides.  

3.  The Veteran's respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis, were not present in service or until many years after service, and is not causally related to or otherwise aggravated by service connected disability.  






CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by active duty, may not be so presumed, nor may the Veteran's diabetes be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The claims of service connection for a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis, on a secondary basis, lack legal merit.  38 U.S.C.A. §§ 101(6), 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  July 2005 and April 2009 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  March 2006 and April 2009 letters also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in a June 2013 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment and personnel records, VA and Social Security Administration (SSA) treatment records and lay statements have been obtained.  

The Board acknowledges that the Veteran was not provided with examinations regarding his claims decided herein.  However, the Board finds that VA's duty to provide the Veteran with an examination for these claims has not been triggered.  Specifically, the Veteran alleges that his diabetes is due to herbicide exposure and that the diabetes cause the other disabilities.  The decision concerning diabetes turns on a question of fact, rather than one of medicine, and therefore a medical opinion is not indicated.  Since the decision concerning diabetes is adverse, the secondary claims fail as a matter of law.  

Further, the Courts memorandum decision did not identify any notice or assistance deficiencies needing correction, and neither the Veteran nor his attorney identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, interest, bias, self-interest, desire for monetary gain, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e), including type II diabetes mellitus, shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Because of the Veteran's lengthy association with the Guard and Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Diabetes Mellitus

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with diabetes mellitus type II.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

In this case, the Veteran asserts presumptive service connection under 38 C.F.R. § 3.309(e) for his diabetes as caused by exposure to herbicides.  He does not contend that had diabetes mellitus or any associated problems while on active service, or that he served or physically set foot in Vietnam during service.  See, e.g., September 2009 Veteran correspondence.  Rather, the Veteran contends that his diabetes is due to herbicide exposure while serving aboard a communication ship in the waters off Vietnam.  He testified that his ship, the USS Arlington, anchored in Da Nang harbor twice and in Cam Ranh Bay during his tour of duty and routinely sailed along the coast of Vietnam in close proximity to the shoreline, and should be recognized as a "brown water" ship entitled to the presumption of exposure to herbicides under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  

The Veteran also contends that barrels of Agent Orange were transported aboard the USS Arlington, and that he had to help clean up after the toxic liquid leaked/spilled onto the deck.  He also contends that his ship was exposed to Agent Orange from vapor clouds that drifted over the ship after being sprayed onto Vietnam by military planes.  The Veteran has submitted numerous articles and reports, including copies of deck logs and history reports for the USS Arlington, medical reports and studies regarding Agent Orange exposure from various sources, and statements from several former crewmembers of the USS Arlington.  

The Board notes that the Court Memorandum Decision in August 2013, which vacated the Board's February 2012 decision that denied the Veteran's claim, found, in essence, that the Board failed to adequately address the credibility of several lay statements from crewmembers of the USS Arlington who described seeing grey barrels with orange strips while aboard the ship.  

In this regard, the Board notes that the Court Memorandum Decision found that the Board cited no evidence showing the appellant or any other crewmember had seen any material containing the descriptions provided of the barrels they reported seeing aboard the USS Arlington as would have formed the basis for what they described, or that the descriptions were based upon anything other than their first-hand observations of the barrels.  After a review of the evidence of record, the Board again finds that the lay evidence describing the barrels onboard the USS Arlington to be not credible, for the reasons provided below.  

Prior to analyzing the credibility of the various lay evidence in support of the Veteran's claim, it is crucial that some background history be provided.  The evidence shows that the Veteran initially filed a claim for diabetes as secondary to herbicide exposure in August 2004, approximately 34 years after his separation from active service.  In various statements, the Veteran has reported that he started his research regarding Agent Orange in approximately 1999, and that he, along with several other crewmembers of the USS Arlington, researched their health issues and potential causes (emphasis added).  See, e.g., March 2006 statements by the Veteran (in one stating that C.H. Geiter, Jr. and a few of the other Arlington Association members started to research the health issues after the 2003 reunion, and in another statement that his own research regarding Agent Orange started in 1999).  

Furthermore, the Veteran has reported that the Arlington Association was formed in the summer of 2001 by himself and some of his former crewmembers, that the Arlington Association researched the health issues and potential causes after at least one reunion, and that the first USS Arlington reunion was in approximately 2002, with several since that period.  See March 2006 Veteran correspondence.  Moreover, the Arlington Association has contacted over 450 former crewmembers, including providing a health survey that was mailed to all known crewmembers in January 2005.  Id.  Notably, a copy of the purported January 2005 Arlington Health Issues Survey is associated with the Veteran's claims file, and it includes a question whether the crewmember saw "the green barrels with yellow writing."  

Based on the above, it is clear that the Veteran and several crewmembers formed the USS Arlington Association and conducted years of research.  That research included multiple sources that noted Agent Orange derived its name from the color of the identification stripe that appeared on the storage drums.  See, e.g., Wikipedia internet document (including a notation that Agent Orange derived its name from the colored stripe painted on the barrel); April 2003 article by D. Perlman regarding dioxin (noting herbicides used during the Vietnam War were named from the colored identification bands painted on the barrels).  After several reunions, the USS Arlington Association prepared and issued the January 2005 Health Issues Survey to over 450 former crewmembers.  The Board acknowledges that it is not clear what crewmembers of the USS Arlington were issued the Health Issues Survey or attended the USS Arlington reunions.  It is also not clear, or possible, for the Board to know what information was conveyed at the USS Arlington reunions.  However, the Board finds it significant that none of the lay evidence submitted in support of the Veteran's claim includes a description of grey barrels with an orange stripe or green barrels with yellow writing until several years after the creation of the USS Arlington Association, the USS Arlington reunions commenced, and after the January 2005 Arlington Health Issues Survey had been mailed.  See, e.g., April 2004 correspondence from S. Ricardo (in which he recalled seeing "drums," with no additional description, and that it could have been the Agent Orange drum); cf. July 2005 correspondence from S. Ricardo (in which he reported remembering seeing grey barrels with an orange stripe and green barrels with yellow writing); see also December 2004 D.W. Peters correspondence (wherein he stated that it had recently come to his attention that the USS Arlington was transporting unmarked grey barrels with a color stripe believed to be Agent Orange) (emphasis added).  

The Board has also considered the Veteran's assertions and the supporting lay statements that the USS Arlington transported barrels of liquids.  The evidence shows that the USS Arlington was converted from a small aircraft carrier to a communication relay ship, with the mission of supplying communication support to areas where communication facilities were inadequate or nonexistent.  See "History of the USS Arlington."  Within the document entitled "History of the USS Arlington," it was noted that the ship loaded 18 tons of Operation Hand-Clasp material, and on another occasion was tasked with the delivery of a 14-ton propeller.  It is not unreasonable to assume that the USS Arlington may have occasionally transported materials out of necessity or convenience of the government.  However, the Board finds that the preponderance of the evidence is against a finding that the USS Arlington routinely transported materials, particularly considering the mission of the ship and the fact that even with the document "History of the USS Arlington," only two instances of the transportation of materials were noted.  USS Arlington deck logs were also reviewed and considered, and do not reflect routine transportation of materials aboard the ship.  In addition, the record includes a May 2009 U.S. Army and Joint Services Records Research Center (JSRRC) memorandum that stated after review of ships histories, deck logs, official military documents, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicides during the Vietnam era, there was no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam, used, stored, tested, or transported tactical herbicides.  

The Board also notes that many of the statements submitted in support of the Veteran's claim were provided by USS Arlington crewmembers and spouses of crewmembers who indicated they also suffered from disabilities for which they were seeking compensation benefits or related their current disabilities to Agent Orange exposure during active service.  See, e.g., April 2004 and July 2005 S. Ricardo correspondence; April 2005 J.P. Vines correspondence; May 2005 A.J. Layman correspondence; J.M. Keith and K. Booth correspondence (as spouses of crewmembers of the USS Arlington).  In addition, some of the statements were indicated to have been submitted in support of the Arlington Association and those seeking VA compensation benefits.  See C.H. Geiter, Jr. correspondence.  

In addition, the Board notes that the appellant and the various crewmembers are certainly competent to report on what they experienced during service, including observing barrels aboard the USS Arlington and characteristics of the barrels (e.g., color).  Moreover, as some of the crewmembers indicated that they were familiar working with herbicides, and the barrels smelled like herbicides, they would be competent to report that the barrels smelled like herbicides.  However, as to actual Agent Orange or other tactical herbicides being stored and transported aboard the USS Arlington, the Board finds that neither the Veteran nor any of his crewmembers are competent to say that the barrels held Agent Orange or other tactical herbicides because such a finding requires special training that they do not have.  

In assessing the credibility of lay evidence submitted in support of a claim, interest, self-interest, and the desire for monetary gain may be considered by the Board.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341 (1991); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  After review of the evidence, the Board finds that the Veteran's statements and supporting statements from crewmembers and spouses of crewmembers are not accorded probative value regarding the storage and transportation of tactical herbicides, and witnessing grey barrels with an orange stripe and green barrels with yellow writing, aboard the USS Arlington.  It is clear that the appellant and several crewmembers have conducted research regarding Agent Orange as such is explicitly stated in several statements, that the research, which was quite extensive, included notations that Agent Orange derived its name from the color of the identification stripe on the barrel, and that some of the information that has been attested to be being witnessed (i.e., green barrels with yellow writing), was provided within the January 2005 Health Issues Survey.  

Moreover, the mission of the USS Arlington and a May 2009 JSRRC memorandum do not support a finding or statements that the USS Arlington stored or transported tactical herbicides (including Agent Orange).  Also, the appellant and various USS Arlington crewmembers' supporting statements were provided with clear self-interest or interest of other USS Arlington crewmembers.  Finally, and most importantly, none of the lay evidence submitted in support of the Veteran's claim includes a description of grey barrels with an orange stripe or green barrels with yellow writing, or similarly, reports of storage and transportation of tactical herbicides aboard the USS Arlington, until over 30 years after active service, several years after the creation of the USS Arlington Association, and the commencement of the USS Arlington reunions, and after the mailing of the Arlington Health Issues Survey.  For these reasons, the Board finds that the Veteran's statements and supporting statements from crewmembers and spouses of crewmembers regarding the storage and transportation of tactical herbicides, and witnessing grey barrels with an orange stripe and green barrels with yellow writing, aboard the USS Arlington, are not entitled to probative weight.  

The Veteran also contends that he should be recognized as having served on a "brown water" ship.  Based on official Navy records, VA has compiled a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  The list includes ships operating primarily or exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways, including at the mouth of rivers or river deltas, or docking to the shore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The Board has reviewed that list, which was last updated on January 8, 2014, and finds that the USS Arlington does not fall within the scope of the manual's provisions during the time period that the Veteran was aboard.  Moreover, given the nature of the USS Arlington's mission, its size and draft, and the absence of any indication in the ship's deck logs that it conducted brown water operations, there is no reason to believe that the USS Arlington would have operated in the rivers, canals, estuaries, or delta areas making up the inland waterways of Vietnam.  Accordingly, since the Veteran has never claimed and the record does not show that he actually stepped foot in the Republic of Vietnam, and his alleged exposure while serving aboard the USS Arlington during his deep-water naval service, the Board finds that his claim for service connection for diabetes is not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure in Vietnam.  

Additionally, the Veteran's service off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam); see also Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008) (confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, "service in the Republic of Vietnam" requires visitation (i.e., setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a).  

Nonetheless, the Veteran is still entitled to the presumption of service connection under 38 C.F.R. § 3.309(e), if he can show that he was otherwise exposed to an herbicide agent during service.  In this regard, the Veteran contends that due to his close proximity to the coast of Vietnam, he was exposed to Agent Orange through the air, through his drinking water, or through food contaminated in Vietnam.  In essence, the Veteran is attempting to expand the statutory presumption to waters offshore of Vietnam.  This matter was finally settled by Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  In upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray draft in the air off the coast.  

As in Haas, the Veteran in this case has supplemented his argument with several studies that attempt to show a direct connection between the spraying of Agent Orange on the landmass of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the Veteran relies on a 2002 study conducted for the Australian Department of Veterans Affairs suggesting that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels.  The claimant, in Haas, relied on the exact same study.  Although the Federal Circuit passed no judgment on the validity of studies such as these, it did highlight VA's rulemaking with respect to the Australian study, and based on their analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  

With respect to other cited studies, the Federal Circuit also noted VA's statements specifying that none of the studies "bears significantly on the specific question whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  Id.  

Accordingly, the Board rejects the argument that alleged exposure to herbicides via wind or sea water off the coast of Vietnam should be entitled to the presumptive provisions.  

The Veteran has also submitted several Board decisions issued in different Veteran's cases in an effort to support his claim.  Prior Board decisions are binding only on the specific case decided, and the decisions cited have no precedential value in the instant case.  38 C.F.R. § 20.1303.  [The Board notes incidentally that the instant case is also distinguishable from the prior cited Board decisions.  In the prior cases, the cases were prior to the Federal Circuit decision in Haas which upheld VA's requirement that a veteran must have been present within the land borders of Vietnam, and a separate case found that Da Nang harbor is an inland waterway under 38 C.F.R. § 3.307.  However, as provided above, Da Nang harbor is not recognized as an inland waterway under 38 C.F.R. § 3.307.]  

Notwithstanding the foregoing presumptive provisions, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

Service treatment records do not show evidence of diabetes mellitus in service, including on February 1970 service separation examination.  The Veteran has testified that he was first diagnosed in 1995.  As the evidence shows he was diagnosed with diabetes at least 25 years after the Veteran's separation from service, and there is no evidence or allegation the disease became manifest to a compensable degree within the first year after discharge from service, consideration of service connection under 38 C.F.R. §§ 3.307 and 3.309 is also not applicable.  

Moreover, no medical professional has ever suggested that the Veteran's diabetes was related to his military service, and neither the Veteran nor his attorney has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  To the extent the Veteran relates his diabetes to his service (to include herbicide exposure), the Board finds that such is not competent evidence.  The matter of a nexus between a current disability such as diabetes and service is (in the absence of continuity of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Secondary Service Connection Disabilities 

The Veteran does not claim, nor do the service treatment records show any signs or symptoms of, a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, or plantar fasciitis, within one year of discharge from active military service.  Rather, the Veteran contends that all of these disabilities are due to or a consequence of his diabetes mellitus.  

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for diabetes mellitus has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused the claimed disabilities.  Therefore, with respect to the claims of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied.  

Service connection for a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis, is denied.  


REMAND

While the Board regrets any additional delay in the adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that his appeal must be remanded for additional development.  

The Veteran has submitted a July 2013 report by J.R. Tuorila, Ph.D., wherein it was noted that he had conducted an October 2012 psychiatric evaluation; the October 2012 psychiatric evaluation report by J.R. Tuorila, Ph.D. is not associated with the Veteran's claims file, and must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, attempt to obtain and associate with the file the October 2012 psychiatric evaluation report referenced by J.R. Tuorila, Ph.D. in his July 2013 correspondence.  Any additional evidence the Veteran may identify as relevant to this claim also should be sought.  

2. Thereafter, the claim should be reviewed, any additional development as may become indicated should be accomplished, including obtaining any further medical opinions, and the claim re-adjudicated.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development  t or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


